 



Exhibit 10.01

      News Release  

     
Company Contacts:
  Jeffrey Hall
 
  Chief Financial Officer
 
  (408) 875-6800
 
  Jeff.hall@kla-tencor.com
 
   
 
  Kyra Whitten (Media)
 
  Sr. Director, Corporate Communications
 
  (408) 875-7819
 
  Kyra.whitten@kla-tencor.com

FOR IMMEDIATE RELEASE
KLA-TENCOR DECLARES REGULAR CASH DIVIDEND FOR
SECOND QUARTER FISCAL YEAR 2007
SAN JOSE, Calif., November 6, 2006—KLA-Tencor Corporation (NASDAQ: KLAC) today
announced that its Board of Directors has declared a quarterly cash dividend of
$.12 per share on its common stock payable on December 1, 2006 to KLA-Tencor
stockholders of record on November 15, 2006.
About KLA-Tencor: KLA-Tencor is the world leader in yield management and process
control solutions for semiconductor manufacturing and related industries.
Headquartered in San Jose, Calif., the company has sales and service offices
around the world. An S&P 500 company, KLA-Tencor is traded on the Nasdaq
National Market under the symbol KLAC. Additional information about the company
is available on the Internet at http://www.kla-tencor.com
###

